Citation Nr: 0018189	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  99-01 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an effective date earlier than June 11, 
1997, for a grant of service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to an effective date earlier than June 11, 
1997, for a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty service from November 1942 to 
July 1944.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO), in Honolulu, 
Hawaii.

The issue of entitlement to an effective date earlier than 
June 11, 1997, for a grant of entitlement to TDIU will be 
addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  By decision in July 1998, the RO granted service 
connection for degenerative disc disease of the lumbar spine, 
effective June 11, 1997.

2.  A claim for service connection for a back disability was 
received at the RO on August 9, 1944.

3.  The veteran's August 9, 1944 claim was not abandoned, and 
the record shows that a back disability was present in 1944.


CONCLUSION OF LAW

The criteria for an effective date of August 1, 1944, for a 
grant of service connection for degenerative disc disease of 
the lumbar spine, have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. §§ 3.158, 3.160, 3.400 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor.  
38 U.S.C.A. § 5110(a); See 38 C.F.R. § 3.400.

With respect to an award of compensation based upon direct 
service connection, the effective date is the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the effective date is the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (b)(2).

Where evidence requested in connection with an original claim 
is not furnished within one year after the date of request, 
the claim will be considered abandoned.  38 C.F.R. § 3.158(a) 
(1999).

A July 1998 rating decision granted service connection for 
the veteran's low back disability.  Service connection for 
the low back disability was granted based on a May 1998 VA 
examiner's comments (in a July 1998 addendum) linking the 
veteran's low back disability to his back complaints during 
service.  The grant of service connection was made effective 
June 11, 1997, the date of the receipt of the veteran's 
claim.

The issues before the Board are whether a claim for service 
connection for a low back disability was received by VA 
earlier than June 11, 1997, and whether any such claim 
preceded or followed the date on which entitlement arose.

The Board observes that a formal claim of entitlement to 
service connection for back and psychiatric disabilities (on 
VA Adjudication Form 526) was received by the VA Chicago 
Regional Office on August 9, 1944.  The issue of entitlement 
to service connection for a back disability was not 
adjudicated in an August 1944 rating decision which granted 
service connection for a psychiatric disorder.  There is no 
indication in the veteran's claims file that the RO sent the 
veteran a letter seeking information regarding his back 
claim.  In other words, there was no evidence requested by VA 
in connection with the original claim for service connection 
for a back disability within 1 year after the date of 
request, and the veteran's August 1944 claim cannot be 
considered to have been abandoned under 38 C.F.R. § 3.158.  
Therefore, the veteran's August 1944 formal claim is a 
pending claim under 38 C.F.R. § 3.160(c) (a pending claim is 
an application, formal or informal, which has not been 
finally adjudicated).  Consequently, the effective date for a 
grant of service connection for the veteran's low back 
disability will be the date of receipt of claim (in this 
case, August 8, 1944) or the day after the veteran's 
separation from service, or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(b)(2).

The Board notes that a May 1944 service medical record 
reflects that the veteran had complained of persistent 
backaches since May 1943, when he hurt his back lifting 
rocks.  The veteran stated that he had an occasional sharp 
shooting pain down his back and legs.  Physical examination 
revealed tenderness over the lumbosacral area; X-rays were 
negative.  In addition, a January 1946 VA psychiatric 
examination reflects that the examiner recommended that the 
veteran undergo an orthopedic examination due to earlier 
findings reflecting tenderness in the lumbosacral area.  At a 
May 1949 VA examination, mild sciatic neuritis was diagnosed.  

The Board finds that, based on the veteran's service medical 
records and the VA examinations conducted shortly after the 
veteran's discharge from service, the effective date of the 
grant of service connection for a back disability, many years 
later, should have been in August 1944, because the date of 
receipt of claim was in that month, and entitlement to 
service connection for a back disability also arose at that 
time.  38 C.F.R. § 3.400(b)(2)(i).  Furthermore, because the 
veteran filed his claim for a back disability within a year 
after his separation from service, the effective date for the 
grant of service connection for a back disability is the day 
following his separation from service, or August 1, 1944.  38 
C.F.R. § 3.400.

ORDER

An effective date of August 1, 1944, for entitlement to 
service connection for degenerative disc disease of the 
lumbar spine, is granted, subject to the regulations 
governing the payment of monetary awards.


REMAND

In light of the Board's decision to grant an earlier 
effective date of service connection for the veteran's low 
back disability, ratings for the veteran's back disability 
need to be assigned by the RO prior to any further action on 
the issue of entitlement to an earlier effective date for 
TDIU.

The Board also notes that the veteran has indicated that he 
has been receiving Social Security Disability benefits since 
1976 due to his service connected psychiatric disability.  
However, in an August 1998 letter, the veteran's private 
physician indicated that the veteran was receiving Social 
Security benefits based on his back disability.  At any rate, 
the record does not show the nature of the disability or 
disabilities, or the medical records utilized by the Social 
Security Administration in making the decision to grant 
benefits to the veteran.  Therefore, the Board is of the view 
that an attempt to obtain those records should be made prior 
to a final disposition of the appeal.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file copies of any 
written decisions on the veteran's claim 
for disability benefits from the Social 
Security Administration (SSA)and copies 
of any medical records utilized in 
reaching that decision.  A request should 
also be made to SSA for any evaluations 
and reviews of the veteran's benefits 
since the initial granting of benefits.

2.  The RO should then assign evaluations 
for the veteran's service-connected back 
disability from the day following his 
separation from service to August 27, 
1998, the date service connection for the 
veteran's back disability was previously 
granted.

3.  Thereafter, the RO should reconsider 
the issue of entitlement to an effective 
date earlier than June 11, 1997, for a 
total rating on the basis of individual 
unemployability due to service-connected 
disability (TDIU).  A supplemental 
statement of the case should be issued to 
the veteran and his representative, and 
they should be given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	JAMES A. FROST	
	Acting Member, Board of Veterans' Appeals


 

